Case 2:19-cv-02874-SVW-MAA Document 17-2 Filed 05/24/19 Page 1 of 2 Page ID #:91



   1   Cheryl L. O’Connor (SBN. 173897)
       coconnor@jonesday.com
   2   Ann T. Rossum (SBN. 281236)
       atrossum@jonesday.com
   3   JONES DAY
       3161 Michelson Drive, Suite 800
   4   Irvine, California 92612-4408
       Telephone: (949) 851-3939
   5   Facsimile: (949) 553-7539
   6
       Michael B. Hazzard (pro hac vice)
   7   mhazzard@jonesday.com
       JONES DAY
   8   51 Louisiana Avenue, N.W.
       Washington, D.C. 20001.2113
   9   Telephone: (202) 879-3939
       Facsimile: (202) 626-1700
  10
       Attorneys for Defendant
  11   CALLFIRE, INC.
  12
                              UNITED STATES DISTRICT COURT
  13
                             CENTRAL DISTRICT OF CALIFORNIA
  14
                                       WESTERN DIVISION
  15
  16   LEE WIGOD, individually and on                Case No. 2:19-cv-02874-SVW-MAA
  17   behalf of all others similarly situated,
                                                     Assigned for all purposes to
  18                    Plaintiff,                   Judge Stephen V. Wilson

  19         v.                                      [PROPOSED] ORDER GRANTING
                                                     CALLFIRE’S MOTION TO
  20   CALLFIRE, INC.,                               DISMISS PLAINTIFF’S
                                                     COMPLAINT
  21                    Defendant.
                                                     Hearing Date: June 24, 2019
  22                                                 Time:      1:30 PM
                                                     Place:     10A
  23                                                 Complaint filed: April 15, 2019
  24
                                                  ORDER
  25
             The Motion to Dismiss Plaintiff’s Complaint filed by Defendant CallFire in
  26
       this matter came for hearing before this Court on _________________.
  27
  28
                                                                   [PROPOSED] ORDER GRANTING
                                                                  CALLFIRE’S MOTION TO DISMISS
                                                   -1-                    2:19-cv-02874-SVW-MAA
Case 2:19-cv-02874-SVW-MAA Document 17-2 Filed 05/24/19 Page 2 of 2 Page ID #:92



   1         Having considered the moving and opposition papers, arguments, and all
   2   other matters presented to the Court, the Court finds that Plaintiff Lee Wigod has
   3   failed to state a claim upon which relief can be granted.
   4         It is hereby ORDERED that CallFire’s Motion to Dismiss is GRANTED.
   5   The Complaint in this case is ORDERED dismissed [with] [without] prejudice.
   6   Dated:
   7
                                                 By:
   8                                                   Hon. Stephen V. Wilson
   9                                                   Judge, United States District Court
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                    [PROPOSED] ORDER GRANTING
                                                                   CALLFIRE’S MOTION TO DISMISS
                                               -2-                         2:19-cv-02874-SVW-MAA
